Trenchard, J.
(dissenting).
I do not agree with the majority of the court. My view is that the special master was right and that the exceptions to his report in the court below should have been overruled.
In construing a remittitur, or in determining the action to be taken thereon where its directions are incomplete, the lower court should look to the reasons stated in the opinion of the appellate court and be governed thereby. Especially is this true when the remand (as in the present case) is for further proceedings in accordance with the opinion, for in such case the opinion is practically a part of the mandate. Considered in the light of the opinion (85 N. J. Eq. 501), I think that the construction adopted by the special master was right. To find that he was wrong (as the majority opinion does), it seems to me to be necessary to ignore the really controlling passages of the *196ojnnion of this court to which we must look for aid in construing the- remittitur. An examination of that opinion shows that Smith “was entitled to a fair profit as a recompense” for his “services;” that covenant No. 2 (with which alone we are concerned) was intended to provide for “the profit that Smith was to take;” that, whilst the covenant was ultra vires, the land could not be kept without paying Smith’s profit; that “normally the remedy would be the rescission of the contract, notwithstanding the conveyance, the vendee being thereby absolved* from its illicit covenant, and the vendor having his land restored to him; if, for valid reasons, this cannot be done, it still furnishes the criterion by which the rights and equities of the parties are to be worked out;” that for valid reasons the normal remedy cannot be applied; that the amount of Smith’s profit “cannot be ascertained from the covenant itself;” that the amount is “to be a reasonable sum, in view of the services of the grantor and their value to the grantee, less any credits to which the grantee is entitled.”
Obviously, that means that rescission is to furnish the criterion by which the rights of the parties are to be worked out; that since the things which Smith gave, i. e., land and sendees, cannot be restored, he must have their value, not as of the present-time, but as of the time when rendered. Eor reasons set forth in the opinion the court was concerned only with the value of the services. No confusion should result from the use of the words “profit” and “services,” interchangeably in the opinion. The court designated the thing Smith bargained for as “profit” and the thing which he gave as “services,” and pointed out that the bargaining for a profit was legitimate, but the form in which it was cast was illegal, and, consequently, Smith could not have the profit bargained for in the covenant, but must have profits commensurate only with what his services were worth, because he gave services and not profits. Mr. Justice Garrison, in writing the opinion of this court, made jolain the method by which the amount was to be ascertained by saying: “Hence, inasmuch as such sum (of profits) cannot be ascertained from the covenant itself, it must be held by a court of equity to be a reasonable sum in view of the services of the grantor and their value *197to the grantee.” He did not say that Smith was to be paid ten per cent, of the present value of the land, nor a word about ascertaining the value of the land as of the date of the receivership. If any such course had been intended it would not have been necessary to ascertain the value of Smith’s services, because there was no relation between the value of such services and the value of the land in its present condition after development by the expenditure of hundreds of thousands of dollars by the association. The value of the services was not to be ascertained by the final result of the enterprise. Their value was to be determined by ascertaining what it would have cost the grantee at the time they were rendered to have had them duplicated. Such was the method adopted by the special master. I therefore vote to reverse the decree which sustained the exception to his report.
I am requested by Mr. Justice Black and Judge Williams to say that they concur in these views.
For affirmance — Swayze, Parker, Bergen, Minturn, Kalisch, White, Gardner — 7.
For reversal — Trenchard, Black, Heppenheimer, Williams — 4.